Interim Decision #1622

MATZER WILLIAMS

In Deportation Proceedings

A-5378538

Decided by Board June 14. 1966
Active opposition to the doctrine, principles and ideology of the Communist
Party is established within the meaning of section 212(a) (28) (I) (ii) (a),
Immigration and Nationality Act, where respondent, a public figure, declared
publicly his break with the Party and that the Party Is not the answer to
U.S. problems, he has fought Party efforts to use his deportation proceedings to get attention and funds, he has repeatedly expressed willingness to cooperate with the government, his reputation is good and he is considered ay
his neighbors and acquaintances to be loyal to this country and anti-communist; further, respondent's remaining in the United States would be in
the public interest within the meaning of section 212(a) (28) (I) (ii) (b) of
the Act since he has been here for _55 years, having entered at age one, his
family resides here, his deportation would result in hardship to him and
would have an adverse effect on international opinion, and his present actions are designed to uphold and inculcate a positive belief in the American
way of life and the continuing lesson resulting from the feet a 'well known
former communist has found that communism is not the answer to American
problems. '
CHARGE:
Order: Act of 1952—Section 241(a) (8) 18 U.S.C. 1251(a) (8)1—Member of
the Communist Party after entry.
-

Two appeals are before us. The special inquiry Officer granted respondent's application for adjustMent of status (section 2,45 .of the
Act) but denied his application for suspension of deportation (section 244(a) (2) of the Act). The trial attorney appeals from the
special inquiry officer's grant of the adjustment of status; respondent appeals from the denial of suspension of deportation. We believe that the adjustment of status was properly granted; we shall
not consider the issues presented by the respondent's appeal. Both

appeals will be dismissed.
The facts. have been stated in great detail in the previous orders.
Briefly, the only entry of respontlent, a 60-year-old married male; a

733

Interim Decision 44622
Wales and citizen of Great Britain, occurred on December
21, 1907 when at the age of one he was admitted for permanent residence. The respondent is charged with having been a member of the
Communist Party. He admitted that he joined the Communist Party
in 1331, that he left in 1947 for tactical reasons, and that his ideological break with the Party may not have come until as much as three
years later. He testified that he never believed in force and violence,
and that he was primarily interested in trade union activity. His
deportability is clear.
The issue concerning the application for adjustment of status is
whether the special inquiry officer was justified in finding that in the
native of

five years prior to November 11, 1964, the date of respondent's application, he had been a defector, i.e., s, person "actively opposed to

the doctrine, program, principles, and ideology" of the Party and
whether adjustment would be in the public interest (section 2L2(a)
(28) (I) (ii) of the Act).
The special inquiry officer found that the respondent was a defecttor. The special inquiry officer relied upon the example furnished
by the respondent's conduct, his disassociation from Communist
Party friends, his public statements, and his offers of assistance to
the Government. The Service contends that respondent's membership may have continued until 1956 (respondent on four occasions
in 1955 and 1956, and possibly once in 1958, attended public meetings of Communist Party front organization because of his interest
in fighting deportation of aliens and revising immigration laws)
that he never strongly expressed himself against communism, that
his willingness to help the Government must be considered. in light
of his refusal to give names of Communist Party members, and
that he has furnished no proof that he gave speeches, prepared writings or performed other acts in opposition to the program of the
Communist Party. The Service is of the belief that highly meritorious factors do not exist In the case.
The requirement concerning active opposition by a former Communist Pasty member is to insure that he "adequately demonstrateshis redemption" and to specify the active opposition by which the.
demonstration is to be made (S. Rapt. To 1137, 82nd Cong., 2d Sess.
10 (1952)). We believe the respondent's redemption and active opposition are established by the record. The respondent is a public.
figure. He was a leader in Communist Party affairs (a candidate
for the Michigan State legislature on the Communist Party ticket in
1946) and he was .a leader in union matters (a business representative for 13 years and apparently among the early organizers of a.
union for auto workers). The fact that he is well known to the pub734

Interim Decision 41622
lie gives added weight to his publicly declared break with the Con,
Party and his public statement that the Communist Party is
mot the answer to United States union or other problems. His public position must have a considerable impact on the wide public a. -ware of his previous Communist'Party activity and must therefore
be considered active opposition to the Communist Party; , (The fact
that respondent's public statements were made irk - connection with
his deportation proceedings does not deprive them of their impact)
Active opposition to Communist Party policies and program can
•lso be found in the fact that respondent has fought efforts of the
=mist

'Communist Party and its front organization to use his deportation
proceeding to get attention and funds. His vigorous fight to avoid

'deportation has 'been made an AFL-CIO union effort (pp. 82-3).
'The United Auto Workers Union, despite considerable difficulty
'caused them in the past because of the respondent's Communist Party activities, believes that he has reformed, and is furnishing legal

-support for effort to avoid deportation.
Active opposition can further be found from the following facts:
in 1961, he furnished the Federal Bureau of Investigation with details of his Communist Party membership, naming individuals who
were active with him in the Communist Party and expressing his
willingn.ess to testify against the Communist Party and against the
then chairman of the Party; in 1958, in connection with a motion to
this Board to reopen proceeding, he made an affidavit offering to
testify as to any matters concerning his Party membership; in 1957,
when seeking congressional aid in his fight to avoid deportation he
offered to cooperate; on two separate occasions in 1955 he offered to
.appear before the House Un-American Activities Committee. (True
ho limited his offer to the Committee by stating he 'would not reveal names, but the important thing is that he offered to appear and
-cooperate; he now states that if he had been called and had been
pressed to give names, he would have done so.)
Activity in opposition to the Communist Party can be found in
the fact that respondent is actively engaged as advisor to a youth
group in his church—living a Christian life, he seeks to encourage
others to follow such a life.
Respondent's reputation is good. His pastor, who has known respondent since 1957, regards him as a genuine convert and a person
loyal to the'United States. He states that respondent attends worship regularly and is active in church affairs. Four of respondent's
neighbors who have known him since about May 1959 considered
him an asset to the community: one stated that she believed he had
-

an American attitude. No derogatory information was received. The

735

Interim Decision #1622
president of the company which employed the respondent since 1955
told of his progress from laborer to that of a qualified journeyman
carpenter and stated that respondent is reliable and of good moral
character.

By letter dated November 26, 1958 the Greater Detroit and Wayne
County Industrial Union Council in conformity with the request of
the Michigan AFL-CIO asked all its aMliated local unions to give the
respondent a chance to be heard on his case and to help him. The
county auditor of Wayne County, Michigan, 'who characterizes
himself as "a commie fighter from a way back" stated (1960, 1963)
that he knew the respondent when he was a "commie," that he is
convinced respondent is telling the truth, and that in the past ten
years respondent has been of good moral character. The president
of the Common Council of the City of Detroit, Michigan in an affidavit sworn to on 'November 6, 1963 stated that over the past ten
years respondent had demonstrated that he was of good moral
character.
We believe the respondent's activities which have caused neighbors
and acquaintances to conclude that he is loyal to the United States
and anti-Communistic establish his redemption and bring him within
the exception provided by law.
We believe that the respondent's stay in the United States would
be in the best 'interest of this Government. His home has been in
the United States for 55 years (he entered at the age of one). His
wife, child and siblings reside in the United States. He has no family abroad. At his age he would find difficulty obtaining employment

(he has limited use of one arm). His brother was killed fighting for •
the United States.
Respondent's case has aroused considerable publicity. An editorial calls American law and justice radically wrong for making
persons such as respondent deportable; a newspaper account states
his case was the subject of a ddbate in the House of Commons in.
England and that the British Government had indicated to the State
Department that respondent would suffer undue hardship if he was
deported to a country he does not know and where no one knows him.
Considering the adverse effect his deportation would have on international opinion, the hardship his deportation would. bring, the
fact that his present actions are designed to uphold, and inculcate a
positive belief in the American way of life, and the continuing lesson
resulting from the fact that a well blown former Communist ?sacs
found that communism was not the answer to American problems,
we believe that respondent's stay in the United States would be in the
-

best interest of this Government.
736

Interim 1)ecision #1622
In support of his contention that respondent should have been
granted suspension of deportation, counsel states that administrative
and judicial rulings in the past have fixed the date of the respondent's termination of Communist Party membership as not extending
beyond 1959; that whatever may have been the time respondent severed ties with the Communist Party it having occurred formally
and ideologically before 1953 which is ten. years prior to the date on
which the application for suspension was filed could not serve as a
basis for denial of the application.
ORDER: It is ordered that the Service appeal from the grant of
adjustment of status be and the same is hereby dismissed.
It is further ordered that the respondent's appeal from the denial

of his application for suspension of deportation be and the same
is hereby dismissed.

737

